Citation Nr: 0828914	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  06-29 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1962 to May 
1963, and died on February [redacted], 2003.  The appellant is the 
veteran's widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision by the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to DIC benefits under 
38 U.S.C.A. § 1151.

A hearing before a Decision Review Officer, scheduled for 
August 27, 2007, was cancelled at the request of the 
appellant.  A hearing was subsequently scheduled before the 
undersigned Veterans Law Judge sitting at the RO on June 26, 
2008; however, the appellant failed to appear for her 
hearing.  Thus, the matter has been certified to the Board 
for appellate review.  


FINDINGS OF FACT

1.  In December 2002, the veteran was admitted to the VA 
Medical Center (VAMC) in Portland, Oregon with cardiac 
symptoms.  It was noted at the time of admission that the 
veteran had a history of cerebrovascular accidents (CVA) and 
that he had several risk factors for a further CVA, including 
tobacco use, uncontrolled diabetes, and uncontrolled 
hypertension.

2.  In January 2003, after being advised of the risks and 
benefits and giving his informed consent, the veteran 
underwent a coronary artery bypass graft at the VA Medical 
Center (VAMC) in Portland, Oregon.

3.  The veteran experienced a massive CVA during surgery.  He 
did not regain consciousness following the procedure and died 
approximately one month later.  His death certificate gives 
the cause of death as "complications of massive thrombo-
embolic CVA following [coronary artery bypass graft]."

4.  A preponderance of the evidence is against a finding that 
the veteran's additional disability and subsequent death were 
the proximate result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of 
fault, or the result of an event not reasonably foreseeable, 
as a result of VA treatment.


CONCLUSION OF LAW

Compensation under 38 U.S.C.A. § 1151 for the death of the 
veteran following VA treatment is not warranted.  38 U.S.C.A. 
§§ 1151, 7104 (West 2002); 38 C.F.R.       § 3.361 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated July 2003, the RO provided the 
appellant with a notification letter under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The VCAA duty to notify 
was satisfied by the July 2003 letter; the letter informed 
the appellant of what was necessary to establish a dependency 
and indemnity compensation claim and the proper standard for 
claims brought under 38 U.S.C.A. § 1151.  The appellant was 
notified of the need to show that the veteran's death was due 
to VA hospital, medical or surgical care.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for compensation, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In light of the Board's 
denial of the appellant's claim, no effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess.  For the above 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2007) (harmless error).

VA has done everything reasonably possible to assist the 
appellant with respect to her claim, in accordance with 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All identified 
and available treatment records have been secured.  A medical 
opinion has been rendered in conjunction with the claim.  The 
duties to notify and assist have been met.

Legal Criteria

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service-connected.  
See 38 C.F.R. §§ 3.361, 3.800(a).  



The evidence must show that the hospital care, medical or 
surgical treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress. The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination. 

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.

Analysis

The record reflects that the veteran was admitted to the 
Portland VAMC on December 22, 2002, complaining of chest pain 
and a severe headache.  The veteran's blood pressure at that 
time was 230/93.  His medical history included two previous 
cerebrovascular accidents, in 2000 and 2002.  Other risk 
factors for cerebrovascular accident included coronary artery 
disease, tobacco use, and uncontrolled diabetes mellitus and 
hypertension.  Duplex studies conducted at the time of 
admission showed minimal occlusion of the carotid arteries.

Cardiac catheterization conducted on December 24, 2002, 
showed severe coronary artery disease.  After the veteran's 
informed consent was obtained, a coronary artery bypass graft 
was performed on January 2, 2003.  

A post-operative note dated January 3, 2003, at 2:56 AM, 
shows that the veteran was "slow to awaken post-op," 
although no sedatives or pain medications were being 
administered.  The veteran was also observed to be having 
difficulty moving his right side.  A decision was made to 
monitor the veteran to determine whether his symptoms were an 
exacerbation of his previous CVAs due to anesthesia, or 
whether he had, in fact, had a new CVA.  

A January 4, 2003 CT scan showed evidence of a posterior 
fossa stroke involving the cerebellum bilaterally.  Further 
CT studies showed that the veteran had also had an acute MCA 
stroke with mass effect on the fourth ventricle.  

The veteran remained at the Portland VAMC in an unconscious 
state until February 4, 2003, at which point he was deemed 
stable enough to transfer to a rehabilitation facility.  On 
February [redacted], 2003, the veteran died, having never regained 
consciousness.  The appellant has indicated her belief that 
the veteran's surgery should not have taken place due to a 
low hematocrit, and that his death was due to improper 
treatment by VA medical staff.  

A VA etiological opinion was issued in June 2004.  The claims 
folder was reviewed, including the records pertinent to the 
veteran's treatment before and after his January 2003 
coronary artery bypass graft.  According to the report, VA 
personnel were not negligent in treating the veteran.  Based 
on his previous history, including previous CVA, diabetes 
mellitus, multiple vascular disease, hypercholesterolemia and 
hypertension, the veteran was at an increased risk for CVA, 
whether or not the coronary artery bypass graft had been 
performed.  The examiner also pointed out that duplex studies 
performed prior to surgery showed minimal occlusion of the 
carotid arteries.  

The Board finds the November 2004 opinion to be probative and 
supported by the record.  It was indicated in the report that 
the veteran's death was not caused by improper treatments 
administered by VA personnel; the care was not careless or 
negligent; there was no lack of proper skills, and VA 
personnel did not cause the death of the veteran.  There is 
no probative evidence contradicting the June 2004 medical 
opinion.   The opinion is further supported by the extensive 
hospital records that detail treatment and evaluation of the 
veteran.  The records fail to show that the care was 
substandard or that VA treatment providers caused the death 
of the veteran.  

The Board recognizes the statements from the appellant that, 
in her opinion, the veteran's death was due to his hospital 
treatment prior to his death; however, the Board does not 
find any evidence indicating that she is a medical 
professional, and as such, her opinion as to medical 
causation is of limited probative value.  Grottveit v. Brown,  
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). 

Thus, the Board finds that the evidence of record does not 
show any VA fault in the treatment of the veteran which led 
to his death, through any failure to exercise the degree of 
care expected of a reasonable health care provider, or that 
an event not reasonably foreseeable caused the veteran's 
death.  In view of this finding, the Board concludes that 
entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for the cause of the veteran's death is 
not established.  As the preponderance of the evidence is  
against the appellant's claim, the benefit-of- the-doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C.A.               § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49  (1990). 


ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1151 is 
denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


